                                                                           ,_.     :   ...   ~-   ~   . ,..~


                                                                           1-
                                                                                - ! IJ ! UI~
                                                                           , .S. District Court
                                                                               Of Montana
                                                                                 Bil~ngs


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                                             •
                            BILLINGS DIVISION



 SHAWN ABEL, individually and on
 behalf of similarly situated persons,           CV 18-166-BLG-SP

                        Plaintiff,
                                                   ORDER
 vs.

 AUSTYN SPENCER ENTERPRISES,
 LLC, BLUE_SKY PIZZA, LLC and
 RHETT HIGHTOWER,

                        Defendants.

       Defendants Austyn Spencer Enterprises, LLC, Blue Sky Pizza,   J            and

Rhett Hightower move for the admission of Kathleen McLeod Caminiti t practice

before the Court in the above captioned matter with Calvin J. Stacey of illings,
                                                                       I




Montana, designated as local counsel. The motion complies with Local ule

83 .1 (d), and Plaintiff does not object.

       IT IS SO ORDERED that Defendants' unopposed motion to adml

McLeod Caminiti to appear pro hac vice (Doc. 15) is GRANTED and s                1s


                                            1
authorized to appear as counsel with Calvin J. Stacey pursuant to L.R. 8B l(d) in

the above captioned matter.

      DATED this    c/o~yof March, 2019.                                      ~   r.1.,
                                                                                     ....

                                                                                  .       .

                                             SUSANP. WATTERS
                                             United States District Judgb




                                         2
